Citation Nr: 0500169	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar segments of the spine, 
including as secondary to arthralgia-myalgia syndrome, 
probable rheumatoid arthritis.

2.  Entitlement to service connection for degenerative 
disease of the right shoulder and hands, including as 
secondary to arthralgia-myalgia syndrome, probable rheumatoid 
arthritis. 

3.  Entitlement to service connection for arthritis of left 
shoulder, hips, knees, and ankles, including as secondary to 
arthralgia-myalgia syndrome, probable rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection degenerative disc 
disease of cervical and lumbar spine, degenerative disease of 
the right shoulder and hands, and arthritis of left shoulder, 
hips, knees, and ankles.  The veteran perfected a timely 
appeal of these determinations to the Board.

In his July 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  The RO scheduled the hearing 
for June 2004.  The veteran failed to appear for the hearing 
and, since that time, has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

The Board notes that in a November 1999 rating decision, the 
RO denied service connection for degenerative disc disease of 
the cervical and lumbar segments of the spine and painful 
shoulders on the basis that the claims were not well grounded 
under the law then in effect.  As the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334  (Fed. Cir. 2003), pursuant to Section 
7 of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), if a claim 
that was denied as not well grounded between July 14, 1999, 
and November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is re-adjudicated "as if 
the denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the appeal of the veteran's spinal and shoulder 
claims stem from the November 2000 rating decision from which 
the veteran perfected an appeal.

The issues of entitlement to service connection for 
degenerative disease of the right shoulder and hands, and 
service connection for arthritis of the left shoulder, hips, 
knees, and ankles are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical and lumbar 
segments of the spine did not have its onset during service 
or within one year of service.

2.  Degenerative disc disease of the cervical and lumbar 
segments of the spine is not shown to be related to an in-
service disease or injury or a service-connected condition.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical and lumbar 
segments of the spine was not incurred in or aggravated by 
service, and such a condition may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).

2.  Degenerative disc disease of the cervical and lumbar 
segments of the spine is not proximately due to or the result 
of a service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim of service connection for 
cervical and lumbar spine conditions and that the 
requirements of the VCAA have been satisfied.

The veteran and his representative have been provided with a 
Statement of the Case and a Supplemental Statement of the 
Case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the cumulative evidence that has already been provided to 
VA, or obtained by VA on the veteran's behalf.

In the discussion contained in March 2000 and May 2001 
letters, the RO notified the veteran of the types of evidence 
he needed to submit to support his claim of service 
connection, to include on a secondary basis.  He was informed 
that he needed to submit medical evidence showing a link 
between his current disability and service and/or medical 
evidence showing that his current disability is related to a 
service-connected condition.  In addition, the veteran was 
informed of the provisions of the VCAA, the evidence he was 
responsible for submitting, and what evidence VA obtain would 
obtain on his behalf.  The letters also invited the veteran 
to submit additional evidence that the veteran may have 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to assist the veteran in obtaining the 
evidence relevant to his claim.  38 U.S.C.A. § 5103A.  The RO 
has obtained the veteran's service medical records and post-
service records of the veteran's private and VA medical 
treatment.  In addition, the veteran has been afforded a VA 
examination in connection with his claim.  There is no 
identified evidence that has not been accounted for and the 
veteran and his representative have been given the 
opportunity to submit statements and written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time without a 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  No further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.	Entitlement to service connection for degenerative 
disc disease of cervical and lumbar segments of the 
spine

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If certain 
conditions, including arthritis, manifest to a degree of 10 
percent within one year after separation from service, such 
conditions may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
as having degenerative disc disease of the cervical and 
lumbar segments of the spine.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's conditions had their onset during 
service or within one year of service, or whether these 
conditions are secondary to the veteran's service-connected 
arthralgia-myalgia syndrome, probable rheumatoid arthritis.  

The service medical records in this case are largely silent 
on the question of the veteran's back.  These records contain 
only one complaint of "back trouble" in a March 1967 
treatment report.  Here, the note indicates that the veteran 
was hit with a stick and had tenderness in his ribs.  
Otherwise, there is no evidence of complaints of or treatment 
for a neck or back conditions in service.  Additionally, the 
veteran, in two Reports of Medical History during service and 
upon separation, noted no "back trouble of any kind."  And 
an X-ray of the cervical spine taken in April 1969 was 
negative.  

VA treatment records dated after service note low back pain 
and lumbar stenosis variously throughout the records.  Back 
pain and a diagnosis of degenerative disc disease L5-S1 with 
lateral disc protrusion was noted beginning in March 1999.  
No nexus to service or the veteran's service-connected 
arthralgia-myalgia syndrome is mentioned in these records.

In September 1999, the veteran was afforded a formal VA 
examination in connection with his claim.  The examiner noted 
that the veteran's medical records were available and 
reviewed for the examination.  During the examination, the 
veteran reported that he had developed pain in his low back 
in 1967 or 1968 during his time in Korea.  The veteran 
indicated that the pain continued over the years and the 
condition gradually worsened.  Recently the veteran had also 
developed left radicular pain.  The examiner noted that the 
veteran's cervical spine pain began approximately two years 
earlier and that there was no antecedent injury for this 
pain.  After a physical examination of the veteran, the 
examiner diagnosed the veteran with degenerative disc disease 
of the lumbosacral spine, and cervical spin pain with 
degenerative disc disease/degenerative joint disease by X-
ray.  On the question of connection to service, the examiner 
stated "the cervical spine is not related to [the veteran's] 
service-connected joint problems.  The low back condition had 
initial involvement in the time frame when his other joints 
were described as rheumatoid.  However, it has gotten worse 
in recent years and he has been shown to have degenerative 
disc disease and I do not feel like this portion of it is 
related to rheumatoid disease."

The record contains several other VA examinations related to 
the veteran's arthritis and right shoulder and hand claims, 
but these reports do not provide additional opinions 
regarding the etiology of the veteran's cervical and lumbar 
spine conditions.

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for veteran's 
degenerative disc disease of the cervical and lumbar segments 
of the spine.  The record contains no indication that the 
veteran's cervical spine condition is in any way directly 
related to service.  And the September 1999 VA examiner 
specifically ruled out a connection to the veteran's service-
connected joint condition.  In addition, the VA September 
1999 VA examiner likewise ruled out a connection between the 
veteran's low back degenerative disc disease and his service-
connected joint condition.  And while the examiner did note 
some kind of back condition that had its initial involvement 
in the time frame when his other joints were described as 
rheumatoid (presumably in service), this observation is based 
on the veteran's reported history of back pain in 1967 or 
1968, which is not supported by the medical evidence.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history).  As noted above, the veteran 
was seen on one occasion in service for complaints of low 
back pain.  The complaint appears to be related to an injury 
from a stick with resulting tenderness in his ribs.  This 
apparently did not result in any ongoing back problems as 
there is no other indication of any back condition in service 
and the veteran reported on two subsequent occasions that he 
had no back trouble of any kind.

Service connection is therefore not warranted for 
degenerative disc disease of the cervical and lumbar segments 
of the spine.  Although the Board does not doubt the 
veteran's sincerity in believing that his condition is a 
result of his time in service, the Board notes that, as a 
layperson, the veteran is not by law competent to offer such 
a diagnosis or suggest a possible medical etiology for his 
condition; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the clear weight of the medical evidence is 
against a finding that the veteran's current spine conditions 
are related to service or to his service-connected 
arthralgia-myalgia syndrome.  And, without medical evidence 
linking his condition with active duty service or a service-
connected disability, there is no basis upon which to 
establish service connection.  Service connection for 
degenerative disc disease of the cervical and lumbar segments 
of the spine must therefore be denied.  




ORDER

Service connection for degenerative disc disease of the 
cervical and lumbar segments of the spine, including as 
secondary to arthralgia-myalgia syndrome, probable rheumatoid 
arthritis, is denied.


REMAND

For the reasons set forth below, the issues of entitlement to 
service connection for degenerative disease of the right 
shoulder and hands, and arthritis of the left shoulder, hips, 
knees, and ankles, each claimed as secondary to arthralgia-
myalgia syndrome, probable rheumatoid arthritis, must be 
remanded for further development and adjudication.

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c) 
(2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claims of entitlement to 
service connection for degenerative disease of the right 
shoulder and hands and service connection for arthritis of 
the left shoulder, hips, knees and ankles, or what VA would 
do pursuant to the VCAA to assist him with respect to these 
claims.  The Board therefore finds that the RO should inform 
the appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  Accordingly, this case must be remanded and 
on remand, the RO must send the veteran a letter advising him 
of which portion of the evidence he is to provide, which 
part, if any, the RO will attempt to obtain on his behalf, 
and a request that the veteran provide any evidence in his 
possession that pertains to his claims.  

The record in this case also contains several VA examinations 
in connection with the veteran's various joint complaints.  
He has been diagnosed with degenerative disease of the right 
shoulder, including a rotator cuff tear; degenerative 
arthritis, mild of the right and left hands; and painful 
shoulders.  He has been found to have normal elbows and 
wrists.  And no active rheumatoid arthritis was found.  
However, the record is not complete regarding each of the 
veteran's joint complaints, specifically regarding his hips, 
knees and ankles.  And while a VA examiner, in September 
2000, ruled out a relationship between several of the 
veteran's maladies and his service-connected arthralgia-
myalgia syndrome, probable rheumatoid arthritis, there 
remains no opinion in the record regarding other pending 
complaints and their relationship to service or the veteran's 
service-connected joint condition.

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine the current nature, extent and 
etiology of the veteran's right shoulder and hand conditions, 
as well as possible arthritis of the veteran's left shoulder, 
hips, knees and ankles, and to determine if the veteran's 
conditions are related to or had their onset during service, 
or are secondary to his service-connected arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.  Pursuant to the 
VCAA, such an examination is necessary to adjudicate these 
claims.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for these conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received regular treatment at 
the Durham, North Carolina, VA Medical Center.  The RO should 
therefore update the veteran's claims file and obtain any 
records from this facility dated after May 2003.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to service connection for 
degenerative disease of the right 
shoulder and hands, and for arthritis of 
the left shoulder, hips, knee, and 
ankles, each claimed as secondary to 
arthralgia-myalgia syndrome, probable 
rheumatoid arthritis, the RO should send 
the veteran and his representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence is necessary to substantiate his 
claims for service connection, to include 
on a secondary basis.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include obtaining the VA medical opinions 
ordered below.

3.  The RO should schedule the veteran 
for a VA examination by a physician of 
appropriate expertise to the determine 
the etiology of any currently present 
disability of the shoulders, hands, hips, 
knees, and ankles.  The claims folder 
must be made available to the and 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

In addition, based upon the examination 
results, and review of the veteran's 
claims folder, to include his pertinent 
medical history, the examiner should 
provide the following opinions:

a.  With respect to each currently 
present shoulder disorder, as to whether 
it is at least as likely as not that the 
disorder originated in service or is 
otherwise related to service; or whether 
it is at least as likely as not that the 
disorder was caused or aggravated by the 
service-connected arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.

b.  With respect to each currently 
present hand disorder, as to whether it 
is at least as likely as not that the 
disorder originated in service or is 
otherwise related to service; or whether 
it is at least as likely as not that the 
disorder was caused or aggravated by the 
service-connected arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.

c.  With respect to each currently 
present hip disorder, as to whether it is 
at least as likely as not that the 
disorder originated in service or is 
otherwise related to service; or whether 
it is at least as likely as not that the 
disorder was caused or aggravated by the 
service-connected arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.

d.  With respect to each currently 
present knee disorder, as to whether it 
is at least as likely as not that the 
disorder originated in service or is 
otherwise related to service; or whether 
it is at least as likely as not that the 
disorder was caused or aggravated by the 
service-connected arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.

e.  With respect to each currently 
present ankle disorder, as to whether it 
is at least as likely as not that the 
disorder originated in service or is 
otherwise related to service; or whether 
it is at least as likely as not that the 
disorder was caused or aggravated by the 
service-connected arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for degenerative disease of 
the right shoulder and hands, and for 
arthritis of the left shoulder, hips, 
knee, and ankles, each claimed as 
secondary to arthralgia-myalgia syndrome, 
probable rheumatoid arthritis, in light 
of all pertinent evidence and legal 
authority.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


